EXHIBIT 10.21

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”) is made as of April 28,
2005, by and between MacroPore Biosurgery, Inc., a Delaware corporation (the
“Company”), and Olympus Corporation, a Japanese corporation (“Purchaser”).

 

1.             Sale of Stock.  Subject to the terms and conditions of this
Agreement, the Company will issue and sell to Purchaser, and Purchaser agrees to
purchase from the Company, 1,100,000 shares of the Company’s Common Stock (the
“Shares”) from the Company’s treasury at a purchase price of U.S.$10.00 per
Share for a total of U.S.$11,000,000 (“Purchase Price”) .  Immediately upon
issuance the Shares will be listed and freely tradeable on the Frankfurt Stock
Exchange.  The Company has a sufficient number of shares of Common Stock
authorized for issuance to issue the Shares.

 

2.             Purchase.  The purpose of this Agreement is to make joint venture
arrangements related to “Memorandum of Agreement for Common Stock Acquisition”
and “Memorandum of Agreement for Exclusive Right for Negotiation” which were
agreed by and between Company and Purchaser (the “Purpose”), and Company
understands that Purchaser’s acquisition of the Shares at Purchase Price is for
fulfillment of the Purpose.  Both parties shall continue to negotiate for the
Purpose in good faith.  The purchase and sale of the Shares under this Agreement
shall occur on May 31, 2005 at a closing at the principal office of the Company
by the parties.  At the closing, the Company shall deliver to Purchase
documentation from Company’s transfer agent certifying the completion of the
electronic transfer of the Shares into the account specified by Purchaser, and
Purchaser shall immediately deliver the Purchase Price therefor by (a) check
made payable to the Company, or (b) wire transfer. The purchase of Option Shares
(defined below) shall occur upon Company’s receipt from Purchaser of a notice of
exercise of all or part of the call option which notice shall be accompanied by
(a) check made payable to the Company, or (b) wire transfer to the Company,  for
the full amount of the purchase price of such Option Shares. Upon receipt of the
exercise notice Company shall immediately transfer the corresponding number of
shares to the account specified by Purchaser.

 

3.             Option Shares.  Purchaser is granted a call option to purchase an
additional 2,200,000 shares of the Company’s Common Stock at a purchase price of
U.S.$10.00 per share, which option shall expire on December 31, 2006 (“Option
Shares”) if the company has not received notice by Purchaser of it’s 90 days
prior notice of intent to exercise.   Immediately upon issuance the Option
Shares will be listed and freely tradeable on the Frankfurt Stock Exchange.  If
at the time of issuance of the Option Shares the Company has any securities
registered under the U.S. federal Securities Act of 1933, as amended (the
“Securities Act”), other than related to stock options, the stock purchase plan
or equity incentive plan shares which are registered on form S-8, then
immediately upon issuance the Option Shares also will be registered by the
Company under the Securities Act and freely tradeable, provided the Company was
granted notice of Purchaser’s intent to exercise 90 days prior to the exercise
of Option Shares.

 

 

4.             Limitations on Transfer.  Purchaser shall not assign, encumber or
dispose of any interest in the Shares and Option Shares except in compliance
with applicable securities laws and regulations of applicable countries and
stock exchanges.

 

5.             Investment Representations.  In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

 

(a)           Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.  The Company is a
reporting company under the U.S. Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), and its various periodic reports and other filings made
with the U.S. Securities and Exchange Commission (the “Commission”) are
available for public inspection on the EDGAR system at www.sec.gov.  The Company
afforded Purchaser and Purchaser’s advisors full and complete access to all
additional information with respect to the Company and the Company’s operations
that Purchaser and Purchaser’s advisors deemed necessary to evaluate the merits
and risks of an investment in the Company.  Purchaser further acknowledges that
Purchaser and Purchaser’s advisors have had the opportunity to ask questions of
and receive answers from the Company’s management concerning this investment.

 

(b)           Purchaser understands that the Shares have not been registered
under the Securities Act and are being offered pursuant to an exemption from the
registration requirements thereunder, which exemption depends upon, among other
things, the bona fide nature of Purchaser’s investment intent as expressed
herein.

 

(c)           Purchaser understands that the Shares are “restricted securities”
within the meaning of applicable U.S. federal and state securities laws and
that, pursuant to these laws, Purchaser must hold the Shares unless the Shares
are registered with the Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available
(e.g., Rule 144 or Regulation S). Purchaser further acknowledges that if an
exemption from registration or qualification is available, it

 

--------------------------------------------------------------------------------


 

may be conditioned on various requirements including, but not limited to, the
time and manner of sale, the holding period for the Shares. The Company shall
reasonably cooperate with Purchaser to effect any secondary transfer of the
Shares and/or Option Shares.

 

(d)           Purchaser is an “accredited investor,” as defined in Rule 501
promulgated pursuant to the Securities Act.

 

(e)           Purchaser has not entered into any agreement to pay commissions to
any persons with respect to the purchase or sale of the Shares, except
commissions for which Purchaser will be responsible.

 

(f)            Purchaser understands and acknowledges that no Japanese, German
or United States federal or state agency, governmental authority, regulatory
body, stock exchange or other entity has made any finding or determination as to
the merits of this investment, nor have any such agencies, governmental
authorities, regulatory bodies, stock exchanges or other entities made any
recommendation or endorsement with respect to the Shares.

 

(g)           Purchaser, in evaluating the merits of an investment in the
Shares, is not relying on the Company, its counsel, or any financial or other
advisor to the Company for an evaluation of the tax, legal or other consequences
of an investment in the Shares.

 

(h)           Purchaser is purchasing the Shares for investment for its own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.

 

6.             Restrictive Legends.  The global certificates overlying the
Shares shall bear the following legends:

 

“The shares of common stock of MacroPore, Inc. represented hereby have not been
and will not be registered under the United States Securities Act of 1933, as
amended (the “Securities Act”).  These securities may not be offered, sold,
pledged or otherwise transferred (nor may exposure with respect to the shares
otherwise be hedged) except (A)(1) in an offshore transaction complying with
Rule 903 or Rule 904 of Regulation S under the Securities Act, (2) pursuant to
an exemption from registration under the Securities Act provided by Rule 144
thereunder (if available), or (3) pursuant to another valid exemption from
registration under the Securities Act (if available), and (B) in each case in
accordance with all applicable securities laws of the States of the United
States.  No representation can be made as to the availability of the exemption
provided by Rule 144 under the Securities Act for resales of the shares.

 

This certificate also evidences and entitles the holder hereof to certain rights
as set forth in a Rights Agreement between MacroPore Biosurgery, Inc. and
Computershare Trust Company, Inc., a Colorado corporation, as Rights Agent,
dated as of May 29, 2003 (the “Rights Agreement”), the terms of which are hereby
incorporated herein by reference and a copy of which is on file at the principal
executive offices of MacroPore Biosurgery, Inc.  Under certain circumstances, as
set forth in the Rights Agreement, such Rights will be evidenced by separate
certificates and will no longer be evidenced by this certificate.  MacroPore
Biosurgery, Inc. will mail to the holder of this certificate a copy of the
Rights Agreement without charge after receipt of a written request therefor. 
Under certain circumstances set forth in the Rights Agreement, Rights issued to,
or held by, any Person who is, was or becomes an Acquiring Person or an
Affiliate or Associate of an Acquiring Person (as defined in the Rights
Agreement) and certain related persons, whether currently held by or on behalf
of such Person or by any subsequent holder, may become null and void.”

 

7.             Registration.  The Company shall use reasonable efforts to,
within 30 business days after the Company’s common stock is first listed on
Nasdaq or on any U.S. national securities exchange, prepare and file with the
Commission a Registration Statement covering the resale of the Shares for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Shares on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the U.S. Securities Act
and the rules promulgated thereunder).  The Company shall use its reasonable
efforts to cause the Registration Statement to be declared effective under the
U.S. Securities Act within 60 business days after such filing. The Company shall
keep such Registration Statement continuously effective under the Securities Act
for a period of two years (the “Effectiveness Period”).

 

8.             Registration Procedures; Company’s Obligations.  In connection
with the registration of the Shares, the Company shall:

 

(a)            Furnish to the Purchaser a copy of the Registration Statement as
proposed to be filed.

 

(b)            Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Shares for the Effectiveness Period; (ii) cause the related prospectus of the
Company (the “Prospectus”) to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; and (iii) respond promptly to any comments received from the
Commission with

 

2

--------------------------------------------------------------------------------


 

respect to the Registration Statement or any amendment thereto and promptly
provide the Purchaser true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement.

 

(c)            Notify the Purchaser (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed, (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement, and (C) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Shares or the initiation of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any State of the U.S., or
the initiation or threatening of any proceeding for such purpose; and (v) of the
occurrence of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(d)            Use its reasonable commercial efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Shares for sale in
any State of the U.S., at the earliest practicable moment.

 

(e)            If requested by the Purchaser, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein,
and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

 

(f)             Furnish to the Purchaser, without charge, at least one conformed
copy of the Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

 

(g)            Promptly deliver to the Purchaser, without charge, as many copies
of the Registration Statement, Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as Purchaser may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Purchaser in
connection with the offering and sale of the Shares covered by such Prospectus
and any amendment or supplement thereto. Should the Purchaser offer or sell the
Shares, such Purchaser agrees to comply with all applicable securities laws.

 

(h)            Use its reasonable commercial efforts to register or qualify or
cooperate with the selling Purchaser in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Shares for offer and sale under the securities (or “Blue Sky”) laws of each
State of the U.S. as the Purchaser reasonably requests in writing, to keep each
such registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such States of the Shares covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or subject
the Company to any tax in any such jurisdiction where it is not then so subject.

 

(i)            Upon the occurrence of any event contemplated by Section 8(c)(v),
promptly prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(j)            Use its reasonable efforts to cause all Shares to be listed on
any U.S. national securities exchange, U.S. quotation system, or U.S. over the
counter bulletin board, if any, on which the same securities issued by the
Company are then listed.

 

(k)           If (i) there is material non-public information regarding the
Company which the Company’s Board of Directors reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Company’s Board of Directors reasonably determines not to be
in the Company’s best interest to disclose and

 

3

--------------------------------------------------------------------------------


 

which the Company would be required to disclose under the Registration
Statement, then the Company may suspend effectiveness of the Registration
Statement and suspend the sale of Shares under the Registration Statement one
time every three months or three times in any twelve month period, provided that
the Company may not suspend its obligation for more than 60 days in the
aggregate in any 12 month period.

 

9.             Registration Procedures; Purchaser’s Obligations.  In connection
with the registration of the Shares, the Purchaser shall:

 

(a)           (i) not sell any Shares under the Registration Statement until it
has received copies of the Prospectus as then amended or supplemented as
contemplated in Section 8(g) and notice from the Company that such Registration
Statement and any post-effective amendments thereto have become effective as
contemplated by Section 8(c), (ii) comply with the prospectus delivery
requirements of the Securities Act as applicable to it in connection with sales
of Shares pursuant to the Registration Statement, and (iii) furnish to the
Company information regarding such Purchaser and the distribution of such Shares
as is required by law to be disclosed in the Registration Statement.

 

(b)           upon receipt of a notice from the Company of the occurrence of any
event of the kind described in Section 8(c)(ii), 8(c)(iii), 8(c)(iv), 8(c)(v) or
8(k), forthwith discontinue disposition of such Shares under the Registration
Statement until the Purchaser’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 8(i),
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.

 

10.          Registration Expenses.

 

All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
any Shares are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, the following: (i) all registration and filing fees; (ii) printing
expenses; (iii) messenger, telephone and delivery expenses of the Company;
(iv) fees and disbursements of counsel for the Company; and (v) fees and
expenses of all other persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Company’s independent public accountants.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), and the expense
of any annual audit.

 

11.          Indemnification.

 

(a)           Indemnification by the Company. The Company shall indemnify and
hold harmless Purchaser, its permitted assignees, officers, directors, agents,
brokers, investment advisors and employees, each person who controls Purchaser
or a permitted assignee (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person, and the respective successors,
assigns, estate and personal representatives of each of the foregoing, to the
fullest extent permitted by applicable law, from and against any and all claims,
losses, damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except (i) to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
the Purchaser furnished in writing to the Company by the Purchaser expressly for
use therein, or (ii) as a result of the failure of the Purchaser to deliver a
Prospectus, as amended or supplemented, to a purchaser in connection with an
offer or sale.  The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in
Section 11(c) hereof) and shall survive the transfer of the Shares by the
Purchaser.

 

 (b)           Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity pursuant to
Section 11(a) or 11(b) hereunder (an “Indemnified Party”), such Indemnified
Party promptly shall notify the Person from whom indemnity is sought (the
“Indemnifying Party) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such

 

4

--------------------------------------------------------------------------------


 

failure shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). 
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not unreasonably be withheld, conditioned or delayed, effect any settlement of
any pending Proceeding in respect of which any Indemnified Party is a party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 10 business
days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder or pursuant to applicable law).

 

(c)           The indemnity agreement contained in this Section is in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties.

 

12.           Board Seat.  Promptly after the closing of Purchaser’s purchase of
the Shares, the Company’s Board of Directors shall elect a candidate, designated
by Purchaser, to serve as a member of the Company’s Board of Directors.  So long
as Purchaser continues to own all of the Shares specified in Section 1 of this
Agreement, the Company shall, at each election of directors by its stockholders,
include on the Board-of-Directors-recommend slate of director nominees in the
proxy statement, one director nominee designated by Purchaser (unless a
Purchaser designee would continue to serve on the Board of Directors after such
election even if not elected at such election).

 

13.           Miscellaneous.

 

(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them with regard
to such subject matter.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

 

(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(d)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by both of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of both of the parties hereto, and no ambiguity shall be construed in favor of
or against either one of the parties hereto.

 

(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by fax or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address or fax number as set forth below or as subsequently
modified by written notice.

 

5

--------------------------------------------------------------------------------


 

(f)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

The parties have executed this Common Stock Purchase Agreement as of the date
first set forth above.

MACROPORE BIOSURGERY, INC.

By:  

/s/ Christopher J. Calhoun

 

Title:  Chief Executive Officer   

Address:

6740 Top Gun Street

San Diego, CA 92121

 

Fax: U.S. 858-458-0994

 

PURCHASER:

OLYMPUS CORPORATION

 

By: 

/s/ Tsuyoshi Kikukawa

 

 

Title:    President

 

 

Address:

43-2 Hatagaya 2-chome,

Shibuya-ku, Tokyo,

JAPAN

 

Fax: Japan 03-3340-2062

 

7

--------------------------------------------------------------------------------

 